Motion for stay pending appeal granted upon condition that, within five days from the entry of the order herein, appellants give an undertaking, with corporate surety, in the sum of $4,500, to indemnify respondents against any loss or damage in the event that the appeal be unsuccessful; that the appellants perfect the appeal for the January, 1929, term (for which term *681the case is set down) and be ready for argument when reached; and that respondents have the right to proceed with the foreclosure of the mortgage herein to the extent only of obtaining judgment; otherwise, motion denied, with ten dollars costs. Present — Lazansky, P. J., Young, Seeger and Carswell, JJ.; Hagarty, J., not voting.